15-1046
     Xu v. Lynch
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A201 124 092

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   25th day of May, two thousand sixteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            DENNY CHIN,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   QIHUAN XU,
14            Petitioner,
15
16                 v.                                                15-1046
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     John Chang, New York, N.Y.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Paul
27                                       Fiorino, Senior Litigation Counsel;
28                                       Judith    R.   O’Sullivan,    Trial
1                                Attorney, Office of Immigration
2                                Litigation,     United      States
3                                Department of Justice, Washington,
4                                D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10       Petitioner Qihuan Xu, a native and citizen of the People’s

11   Republic of China, seeks review of a March 24, 2015, decision

12   of the BIA affirming a January 24, 2013, decision of an

13   Immigration Judge (“IJ”) denying Xu’s application for asylum,

14   withholding of removal, and relief under the Convention Against

15   Torture (“CAT”).   In re Qihuan Xu, No. A201 124 092 (B.I.A. Mar.

16   24, 2015), aff’g No. A201 124 092 (Immig. Ct. N.Y. City Jan.

17   24, 2013).    We assume the parties’ familiarity with the

18   underlying facts and procedural history in this case.

19       We review both the IJ’s and the BIA’s opinions.      Yun-Zui

20   Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).          The

21   applicable standards of review are well established.       See 8

22   U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

23   165-66 (2d Cir. 2008)(per curiam).     For asylum applications

24   like Xu’s, governed by the REAL ID Act, the agency may,

25   “[c]onsidering the totality of the circumstances,” base a

                                    2
1    credibility finding on inconsistencies in an applicant’s

2    statements     and   other    record       evidence   “without   regard   to

3    whether” they go “to the heart of the applicant’s claim.”                 8

4    U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

5    Here,    the   agency’s      adverse   credibility      determination     is

6    supported by substantial evidence.

7        The agency reasonably relied on a discrepancy between Xu’s

8    testimony and supporting documents and on false statements he

9    made to procure a student visa.             See Xiu Xia Lin, 534 F.3d at

10   163-64; Siewe v. Gonzales, 480 F.3d 160, 170-71 (2d Cir. 2007).

11   Xu testified that he was baptized in October 2011, but the

12   certificate (and his asylum application) stated he was baptized

13   in November 2010.         Moreover, Xu admitted that he lied on his

14   application for a student visa when he stated he was a Beijing

15   college student; his asylum application and family register

16   stated that he only completed middle school and he testified

17   that he dropped out of high school.            Xu explained that his visa

18   application was completed by an unspecified agency and he did

19   not know what it said.        The IJ was not required to credit Xu’s

20   explanation.     Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

21   2005).




                                            3
1           The agency also reasonably relied on Xu’s failure to

2    adequately corroborate his claim that he practiced Christianity

3    in the United States.    Biao Yang v. Gonzales, 496 F.3d 268, 273

4    (2d Cir. 2007).      Xu was given nearly two years to produce

5    witnesses, but provided no witnesses or letters from church

6    members corroborating his church attendance in the United

7    States.    Xu stated he could not obtain a witness or letters

8    because his fellow church members were afraid of being arrested

9    or removed to China.    The record does not compel the conclusion

10   that    witness   testimony   was       unavailable.   Cf.   8   U.S.C.

11   § 1252(b)(4).

12          Considering Xu’s false visa application statement, the

13   inconsistency between his testimony and baptism certificate,

14   and his failure to corroborate his claim, the “totality of the

15   circumstances” supports the adverse credibility determination.

16   See Xiu Xia Lin, 534 F.3d at 167.              That determination is

17   dispositive of asylum, withholding of removal, and CAT relief

18   because all three forms of relief relied on the same factual

19   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

20   2006).

21          For the foregoing reasons, the petition for review is

22   DENIED.    As we have completed our review, any stay of removal


                                         4
1   that the Court previously granted in this petition is VACATED,

2   and any pending motion for a stay of removal in this petition

3   is DENIED as moot.   Any pending request for oral argument in

4   this petition is DENIED in accordance with Federal Rule of

5   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

6   34.1(b).

7                               FOR THE COURT:
8                               Catherine O=Hagan Wolfe, Clerk




                                  5